DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
With respect to the specification, Applicant has further clarified “each of pixel(s)” on page 12 of the remarks. Therefore, the objections have been withdrawn.
With respect to the specification, Applicant has amended the specification in order to correct for minor informalities. Therefore, the objections have been withdrawn. The amended specification will be entered.
Claim Objections
	With respect to the claims, Applicant has further clarified “each of pixel(s)” in claims 2, 6, 18 and 20. Therefore, the objections have been withdrawn.
Claim Interpretation
	With respect to claim interpretation, Applicant has amended claims 17-20 to address interpretation under 35 U.S.C. 112(f). Applicant’s clarification, on page 12 of the remarks, as to what invokes 35 U.S.C. 112(f) is noted. Therefore, claim interpretation under 35 U.S.C. 112(f) has been withdrawn.
A New ground(s) of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2017/0264831 A1) in view of "Adaptive and integrated neighborhood-dependent approach for non-linear enhancement of color images" by Tao.
Regarding claim 1, Hyuga teaches, an image processing method, comprising: acquiring an image (Para. 0002: image processing method; Fig. 1: image processor 1; Para. 0018: image capture unit 100 captures an image);
 restoring a saturated region in which a first pixel in the image has a first reference value based on a first illuminance component of the image (Para. 0021: the corrector 102 is connected to the image capture unit 100, and corrects respective pixel values of a plurality of images obtained by the image capture unit 100 to corrected pixel values corresponding to a reference sensitivity; see linear distribution of change of illuminance in Fig. 3); 
calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; 
enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; 
and outputting a dark region-enhanced image.
Hyuga does not expressly disclose the following limitations underlined above: 
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
Regarding claim 2, Hyuga teaches, the image processing method of claim 1 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 1 above for more details), 
wherein the restoring comprises restoring the saturated region based on a pixel value of a subpixel having a lowest sensitivity among red (R), green (G), and blue (B) subpixels of each of pixels included in the image and the first illuminance component of the image (Para. 0021: the corrector 102 is connected to the image capture unit 100, and corrects respective pixel values of a plurality of images obtained by the image capture unit 100 to corrected pixel values corresponding to a reference sensitivity; Para. 0016: performs HDRI using the first pixel value when the first pixel value is saturated and the second pixel value is less than the first pixel 
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 2 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
Regarding claim 16, Hyuga teaches, a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the image processing method of claim 1 (Para. 0085: At least a part of the image processor 1 in the above embodiments may be formed of hardware or software. In the case of software, a program realizing at least a partial function of the image processor 1 may be stored in a recording medium such as a flexible disc, CD-ROM, etc. to be read and executed by a 
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 16 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
Regarding claim 17, Hyuga teaches, an image processing apparatus, comprising (Para. 0017: the image processor 1 is an apparatus which performs HDRI, and includes an image capture unit 100, a corrector 102, an acquirer 104, a synthesizer 106, a determiner 108, an output unit 110, and a generator 112; configuration of image processor 1 in Fig. 1): 
one or more processors configured to (Fig. 1: image processor 1): 

calculate an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; 
enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; 
and acquire the image and to output a dark region-enhanced image.
Hyuga does not expressly disclose the following limitations underlined above: calculate an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and acquire the image and to output a dark region-enhanced image.
However, Tao teaches, calculate an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels 
enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image ((Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global intensity transformation based on a specifically designed non-linear transfer function, which is self-tuned by the histogram statistics of the input image. This process largely increases the luminance of darker pixels and compresses the dynamic range of the image at the same time. Adaptive contrast enhancement tunes the intensity of each pixel based on its relative magnitude with respect to the neighboring pixels; Note: the pixel values are adjusted or changed relative to the surrounding pixels (i.e. neighboring pixels));
and acquire the image and to output a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).

Regarding claim 18, Hyuga teaches, the image processing apparatus of claim 17 (Para. 0017: the image processor 1 is an apparatus which performs HDRI, and includes an image capture unit 100, a corrector 102, an acquirer 104, a synthesizer 106, a determiner 108, an output unit 110, and a generator 112; configuration of image processor 1 in Fig. 1; see claim 17 above for more details), 
wherein the one or more processors are further configured to restore the saturated region based on a pixel value of a subpixel having a lowest sensitivity among red (R), green (G), and blue (B) subpixels of each of pixels included in the image and the first illuminance component of the image (Fig. 1: image processor 1; Para. 0021: the corrector 102 is connected to the image capture unit 100, and corrects respective pixel values of a plurality of images obtained by the image capture unit 100 to corrected pixel values corresponding to a reference sensitivity; Para. 0016: performs HDRI using the first pixel value when the first pixel value is saturated and the second pixel value is less than the first pixel value- obvious high dynamic range imaging includes red, green, blue subpixels; see linear distribution of change of illuminance in Fig. 3).
Hyuga does not expressly disclose the following limitations in claim 17 from which claim 18 depends: calculate an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhance a dark region in which a value of a second 
However, Tao teaches, calculate an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels); 
enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image ((Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global intensity transformation based on a specifically designed non-linear transfer function, which is 
and acquire the image and to output a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
Claims 5-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2017/0264831 A1) in view of "Adaptive and integrated neighborhood-dependent approach for non-linear enhancement of color images" by Tao and further in view of Lee et al. (US 2014/0153820 A1).
Regarding claim 5, Hyuga teaches, the image processing method of claim 1 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 1 above for more details),
 wherein the enhancing comprises: enhancing the dark region based on an over curve; 
and performing a dynamic range compression (DRC) with respect to a dark region-enhanced image.
Hyuga does not expressly disclose the following limitations underlined above: and performing a dynamic range compression (DRC) with respect to a dark region-enhanced image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include performing dynamic range compression with respect to the dark region enhanced image as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitation underlined above: wherein the enhancing comprises: enhancing the dark region based on an over curve.
However, Lee et al. also teaches, wherein the enhancing comprises: enhancing the dark region based on an over curve (Para. 0049: the filtering unit 100 generates a first over-curve and a second over-curve that has a different degree of amplification than that of the first over-curve. Here, the over-curve indicates a curve that can amplify the input HDR image. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement using over-curve as taught by Lee et al. into the combined image processing method of Hyuga and Tao in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
Regarding claim 6, Hyuga teaches, the image processing method of claim 5 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 5 above for more details), wherein the enhancing of the dark region based on the over curve comprises: enriching the dark region using the over curve to generate the dark region-enriched image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 5 and thus claim 6 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels 
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global intensity transformation based on a specifically designed non-linear transfer function, which is self-tuned by the histogram statistics of the input image. This process largely increases the luminance of darker pixels and compresses the dynamic range of the image at the same time. Adaptive contrast enhancement tunes the intensity of each pixel based on its relative magnitude with respect to the neighboring pixels; Note: the pixel values are adjusted or changed relative to the surrounding pixels (i.e. neighboring pixels)); 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).

The combination of Hyuga and Tao does not expressly disclose the following limitation underlined above: wherein the enhancing of the dark region based on the over curve comprises: enriching the dark region using the over curve to generate the dark region-enriched image.
However, Lee et al. teaches, wherein the enhancing of the dark region based on the over curve comprises: enriching the dark region using the over curve to generate the dark region-enriched image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8; Para. 0049: the filtering unit 100 generates a first over-curve and a second over-curve that has a different degree of amplification than that of the first over-curve. Here, the over-curve indicates a curve that can amplify the input HDR image. The filtering unit 100 generates a third curve by adding up weights of the first over-curve and the second over-curve according to a ratio between a first maximum value and a maximum second value; see gamma curves as seen in Fig. 8 to get an output image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement using over-curve as taught by Lee et al. into the combined image processing method of Hyuga and Tao in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image.
Regarding claim 7, Hyuga teaches, the image processing method of claim 1 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 1 above for more details), further comprising: adjusting a contrast of the dark region-enhanced image, wherein the outputting of the dark region-enhanced image comprises outputting a contrast-adjusted image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 7 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitation underlined above: further comprising: adjusting a contrast of the dark region-enhanced image, wherein the outputting of the dark region-enhanced image comprises outputting a contrast-adjusted image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include adjusting the contrast of the dark region as taught by Lee et al. into the combined image processing method of Hyuga and Tao in order to minimize the occurrence of a halo artifact (Lee et al., Para. 0007).
Regarding claim 8, Hyuga teaches, the image processing method of claim 7 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 7 above for more details), wherein the adjusting of the contrast comprises: adjusting a local contrast of the dark region-enhanced image using a histogram equalization (HE) based local curve; 
and adjusting a global contrast of the dark region-enhanced image by readjusting the local curve based on a second illuminance component extracted from the dark region-enhanced image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 7 and thus claim 8 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; 
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global intensity transformation based on a specifically designed non-linear transfer function, which is self-tuned by the histogram statistics of the input image. This process largely increases the luminance of darker pixels and compresses the dynamic range of the image at the same time. Adaptive contrast enhancement tunes the intensity of each pixel based on its relative 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitations underlined above: wherein the adjusting of the contrast comprises: adjusting a local contrast of the dark region-enhanced image using a histogram equalization (HE) based local curve; and adjusting a global contrast of the dark region-enhanced image by readjusting the local curve based on a second illuminance component extracted from the dark region-enhanced image.
However, Lee et al. teaches, wherein the adjusting of the contrast comprises: adjusting a local contrast of the dark region-enhanced image using a histogram equalization (HE) based local curve (Para. 0023: a local contrast increasing unit configured to increase contrast of a local region in the dark region the contrast of which is increased; Para. 0010: the input image may be an image which is filtered to uniformly distribute information of the input image over an entire region of a histogram of the input image); 
and adjusting a global contrast of the dark region-enhanced image by readjusting the local curve based on a second illuminance component extracted from the dark region-enhanced image (Para. 0023: global contrast increasing unit configured to amplify brightness of a dark 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include adjusting the contrast of the dark-region enhanced image as taught by Lee et al. into the combined image processing method of Hyuga and Tao in order to minimize the occurrence of a halo artifact (Lee et al., Para. 0007).
Regarding claim 9, Hyuga teaches, the image processing method of claim 8 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 8 above for more details), wherein the adjusting of the local contrast comprises: 
segmenting the dark region-enhanced image into blocks; 
estimating the HE based local curve for each of the blocks; 
and adjusting a contrast for each of the blocks by adjusting the local curve based on a sum of weights corresponding to distances from pixels for each of the blocks to the local curve.
Hyuga does not expressly disclose the following limitations in claim 8 from which claim 9 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting 
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global intensity transformation based on a specifically designed non-linear transfer function, which is self-tuned by the histogram statistics of the input image. This process largely increases the luminance of darker pixels and compresses the dynamic range of the image at the same time. Adaptive contrast enhancement tunes the intensity of each pixel based on its relative 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitations underlined above: wherein the adjusting of the local contrast comprises: segmenting the dark region-enhanced image into blocks; estimating the HE based local curve for each of the blocks; and adjusting a contrast for each of the blocks by adjusting the local curve based on a sum of weights corresponding to distances from pixels for each of the blocks to the local curve.
However, Lee et al. teaches, wherein the adjusting of the local contrast comprises (Para. 0023: a local contrast increasing unit configured to increase contrast of a local region in the dark region the contrast of which is increased): 
segmenting the dark region-enhanced image into blocks (Para. 0054: the first blurring unit 210 interpolates an input HDR image after down-sampling the input HDR image, and generates a first blurred image having a blurring degree greater than that of the second blurred image generated by the second blurring unit 220. It is appropriate to blur the first blurred image by using a mask having a size of 129x129 blocks; Para. 0045: applying an amplifying method in which information of the dark regions are adaptively amplified according to the 
estimating the HE based local curve for each of the blocks (Para. 0048: the filtering unit 100 uniformly distributes information of an input HDR image over an entire region of a histogram); 
and adjusting a contrast for each of the blocks by adjusting the local curve based on a sum of weights corresponding to distances from pixels for each of the blocks to the local curve (Para. 0045: applying an amplifying method in which information of the dark regions are adaptively amplified according to the characteristic of the HDR image; Para. 0049; Para. 0056: the first and second blurred images having different weights respectively applied to them according to characteristics (for example, average value or distribution value etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include adjusting the contrast of the dark-region enhanced image as taught by Lee et al. into the combined image processing method of Hyuga and Tao in order to minimize the occurrence of a halo artifact (Lee et al., Para. 0007).
Regarding claim 10, Hyuga teaches, the image processing method of claim 8 (see claim 8 above), wherein the adjusting of the global contrast comprises: 
extracting the second illuminance component from the dark region-enhanced image; 
and adjusting the global contrast by readjusting the local curve based on the second illuminance component.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 7 and thus claims 8 and 10 depend: calculating an increment of each of pixel values of a dark 
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitations underlined above: wherein the adjusting of the global contrast comprises: extracting the second illuminance component from the dark region-enhanced image; and adjusting the global contrast by readjusting the local curve based on the second illuminance component.
However, Lee et al. teaches, wherein the adjusting of the global contrast comprises (dark region amplifying unit 300 includes a global contrast increasing unit 310): 
extracting the second illuminance component from the dark region-enhanced image (Para. 0061: the global contrast increasing unit 310 simultaneously performs brightness amplification and contrast increase of the dark region by using the blurred image Id and the illuminance to which a weigh is applied; Para. 0049); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include adjusting the contrast of the dark-region enhanced image as taught by Lee et al. into the combined image processing method of Hyuga and Tao in order to minimize the occurrence of a halo artifact (Lee et al., Para. 0007).
Regarding claim 20, Hyuga teaches, the image processing apparatus of claim 17, wherein the one or more processors are further configured to (Para. 0017: the image processor 1 is an apparatus which performs HDRI, and includes an image capture unit 100, a corrector 102, an acquirer 104, a synthesizer 106, a determiner 108, an output unit 110, and a generator 112; configuration of image processor 1 in Fig. 1; see claim 17 above for more details):
enrich the dark region using an over curve to generate the dark region-enriched image; 
and perform a dynamic range compression (DRC) with respect to the dark region- enhanced image.
Hyuga does not expressly disclose the following limitation underlined above: and perform a dynamic range compression (DRC) with respect to the dark region- enhanced image.
However, Tao teaches, and perform a dynamic range compression (DRC) with respect to the dark region- enhanced image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include performing dynamic range compression with respect to the dark region enhanced image as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitation underlined above: enrich the dark region using an over curve to generate the dark region-enriched image. 
However, Lee et al. teaches, enrich the dark region using an over curve to generate the dark region-enriched image (Para. 0049: the filtering unit 100 generates a first over-curve and a second over-curve that has a different degree of amplification than that of the first over-curve. Here, the over-curve indicates a curve that can amplify the input HDR image. The filtering unit 100 generates a third curve by adding up weights of the first over-curve and the second over-curve according to a ratio between a first maximum value and a maximum second value; see gamma curves as seen in Fig. 8 to get an output image).
.
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2017/0264831 A1) in view of "Adaptive and integrated neighborhood-dependent approach for non-linear enhancement of color images" by Tao and further in view of Heidrich et al. (US 2012/0288192 A1).
Regarding claim 3, Hyuga teaches, the image processing method of claim 2 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 2 above for more details), 
wherein the restoring of the saturated region based on the subpixel having the lowest sensitivity and the first illuminance component of the image comprises (Para. 0021: the corrector 102 is connected to the image capture unit 100, and corrects respective pixel values of a plurality of images obtained by the image capture unit 100 to corrected pixel values corresponding to a reference sensitivity; see linear distribution of change of illuminance in Fig. 3):
 obtaining a luminance component of the image; 
restoring a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component; 
obtaining residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter; 
and restoring the saturated region by applying the residual information to the luminance component.
Hyuga does not expressly disclose the following limitations in claim 2 from which claim 3 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitations underlined above: obtaining a luminance component of the image; restoring a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component; obtaining residual information  from an image of the subpixel having the lowest 
However, Heidrich et al. teaches, obtaining a luminance component of the image (Para. 0011: estimating luminance of the pixels within the saturated region); 
restoring a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component (Para. 0025: if the luminance distribution of a scene is expressed as a function L, then the gamma-corrected captured image f; Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. During an exposure, each sub-pixel provides an output that is related to the amount of light captured by the sub-pixel; Para. 0006; Para. 0011: estimating luminance of the pixels within the saturated region); 
obtaining residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter (Para. 0010: estimating the gradients for saturated pixels values; Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. During an exposure, each sub-pixel provides an output that is related to the amount of light captured by the sub-pixel; Para. 0010; Para. 0080: reconstructed pixel values (or luminance) for the pixels within saturated regions; Para. 0071: filters that hue estimator may be configured to apply include a bilateral filter, a Gaussian filter; Fig. 1: filter saturated region boundaries 29); 
and restoring the saturated region by applying the residual information to the luminance component (Para. 0045: gradient information is known or estimated for all color 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include applying residual information to a luminance component as taught by Heidrich et al. into the combined image processing method of Hyuga and Tao in order to provide modified images with improved appearance (Heidrich et al., Para. 0012).
Regarding claim 4, Hyuga teaches, the image processing method of claim 3 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 3 above for more details), wherein the restoring of the luminance component of the saturated region comprises restoring the luminance component of the saturated region based on the subpixel having the lowest sensitivity and the first illuminance component of the image, in response to the subpixel having the lowest sensitivity being unsaturated.
Hyuga does not expressly disclose the following limitations in claim 2 from which claim 3 and thus claim 4 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are 
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global intensity transformation based on a specifically designed non-linear transfer function, which is self-tuned by the histogram statistics of the input image. This process largely increases the luminance of darker pixels and compresses the dynamic range of the image at the same time. Adaptive contrast enhancement tunes the intensity of each pixel based on its relative magnitude with respect to the neighboring pixels; Note: the pixel values are adjusted or changed relative to the surrounding pixels (i.e. neighboring pixels)); 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitations underlined above: wherein the restoring of the luminance component of the saturated region comprises restoring the luminance component of the saturated region based on the subpixel having the lowest sensitivity and the first illuminance component of the image, in response to the subpixel having the lowest sensitivity being unsaturated.
However, Heidrich et al. teaches, wherein the restoring of the luminance component of the saturated region comprises restoring the luminance component of the saturated region based on the subpixel having the lowest sensitivity and the first illuminance component of the image, in response to the subpixel having the lowest sensitivity being unsaturated (Para. 0011: estimating luminance of the pixels within the saturated region; Para. 0025: if the luminance distribution of a scene is expressed as a function L, then the gamma-corrected captured image f; Para. 0011: estimating luminance of the pixels within the saturated region; Para. 0025: if the luminance distribution of a scene is expressed as a function L, then the gamma-corrected captured image f; Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. During an exposure, each sub-pixel provides an output that is related to the amount of light captured by the sub-pixel; Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. During an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include restoring luminance values of an image region as taught by Heidrich et al. into the combined image processing method of Hyuga and Tao in order to provide modified images with improved appearance (Heidrich et al., Para. 0012).
Regarding claim 19, Hyuga teaches, the image processing apparatus of claim 18, wherein the processor is further configured to (Para. 0017: the image processor 1 is an apparatus which performs HDRI, and includes an image capture unit 100, a corrector 102, an acquirer 104, a synthesizer 106, a determiner 108, an output unit 110, and a generator 112; configuration of image processor 1 in Fig. 1; see claim 18 above for more details):
 obtain a luminance component of the image,
 restore a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component,
 obtain residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter,
 and restore the saturated region by applying the residual information to the luminance component.

However, Tao teaches, calculate an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels); 
enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image ((Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of 
and acquire the image and to output a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitations underlined above: obtain a luminance component of the image, restore a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component, obtain residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter, and restore the saturated region by applying the residual information to the luminance component.
However, Heidrich et al. teaches, obtain a luminance component of the image (Para. 
restore a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component (Para. 0025: if the luminance distribution of a scene is expressed as a function L, then the gamma-corrected captured image f; Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. During an exposure, each sub-pixel provides an output that is related to the amount of light captured by the sub-pixel; Para. 0006; Para. 0011: estimating luminance of the pixels within the saturated region), 
obtain residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter (Para. 0010: estimating the gradients for saturated pixels values; Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. During an exposure, each sub-pixel provides an output that is related to the amount of light captured by the sub-pixel; Para. 0010; Para. 0080: reconstructed pixel values (or luminance) for the pixels within saturated regions; Para. 0071: filters that hue estimator may be configured to apply include a bilateral filter, a Gaussian filter; Fig. 1: filter saturated region boundaries 29),
 and restore the saturated region by applying the residual information to the luminance component (Para. 0045: gradient information is known or estimated for all color channels, a Poisson integration over the saturated region can then be used to restore luminance values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include restoring luminance values of .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2017/0264831 A1) in view of "Adaptive and integrated neighborhood-dependent approach for non-linear enhancement of color images" by Tao and further in view of Shen et al. (US 2016/0267631 A1) .
Regarding claim 11, Hyuga teaches, the image processing method of claim 1, further comprising (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 1 above for more details):
 compensating for an offset corresponding to a pixel value less than the second reference value in the image based on a cumulative distribution function (CDF).
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels 
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global intensity transformation based on a specifically designed non-linear transfer function, which is self-tuned by the histogram statistics of the input image. This process largely increases the luminance of darker pixels and compresses the dynamic range of the image at the same time. Adaptive contrast enhancement tunes the intensity of each pixel based on its relative magnitude with respect to the neighboring pixels; Note: the pixel values are adjusted or changed relative to the surrounding pixels (i.e. neighboring pixels)); 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).

The combination of Hyuga and Tao does not expressly disclose the following limitation underlined above: compensating for an offset corresponding to a pixel value less than the second reference value in the image based on a cumulative distribution function (CDF).
However, Shen et al. teaches, compensating for an offset corresponding to a pixel value less than the second reference value in the image based on a cumulative distribution function (CDF) (Fig. 5: Pixel values are shifted by offset pixel value S505; Para. 0014: PDF and CDF calculator 104 detects pixel values of the plurality of pixels of the input image signal, and accordingly calculates the probability density function (PDF) of the input image signal; Fig. 2B; Para. 0014: the cumulative distribution functions (CDF) of the input image signals may be obtained by converting cumulative PDFs into monotonic increasing functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function as taught by Shen et al. into the combined image processing method of Hyuga and Tao in order to avoid a possible washed-out effect (Shen, Para. 0018).
Regarding claim 12, Hyuga teaches the image processing method of claim 11 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 11 above for more details), 
wherein the compensating comprises: setting pixel values of a dark region in which a pixel is estimated to have a value less than the second reference value among values of the pixels included in the image, as the offset and removing the offset; 
and estimating the CDF by linearly stretching pixels remaining after the offset is removed from the image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 and thus claim 12 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitations underlined above: wherein the compensating comprises: setting pixel values of a dark region in which a pixel is estimated to have a value less than the second reference value among values of the pixels included in the image, as the offset and removing the offset; and estimating the CDF 
However, Shen et al. teaches, wherein the compensating comprises: setting pixel values of a dark region in which a pixel is estimated to have a value less than the second reference value among values of the pixels included in the image, as the offset and removing the offset (Para. 0015: pixel values are adjusted so that details of the darker part of the input image signal are emphasized in the output image signal; Para. 0018: offset calculator 108 (along with the mapper 110) may be used to facilitate the removal of the empty pixel value region; Para. 0014: PDF and CDF calculator 104 detects pixel values of the plurality of pixels of the input image signal; Fig. 5: Pixel values are shifted by offset pixel value S505); 
and estimating the CDF by linearly stretching pixels remaining after the offset is removed from the image (Fig. 1: PDF and CDF calculator 104; Para. 0018: directly applying the mapping function may cause the size of the empty pixel value region to be improperly increased; Para. 0018: pixel values with probabilities corresponding to below a cumulative distribution function of 0.005 are considered empty and are removed (i.e., shifted)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function and remove empty pixels of a region as taught by Shen et al. into the combined image processing method of Hyuga and Tao in order avoid the possible washed-out effect (Shen, Para. 0017).
Regarding claim 13, Hyuga teaches, the image processing method of claim 11, further comprising (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 11 above for more details): 
obtaining the first illuminance component of the image from an offset-compensated image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 and thus claim 13 depends: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitation underlined above: obtaining the first illuminance component of the image from an offset-compensated image.
However, Shen et al. teaches, obtaining the first illuminance component of the image from an offset-compensated image (Para. 0014: the pixel value may be the gray scale value of three primary colors RGB, the grayscale value of color difference signals YCbCr, the brightness 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function as taught by Shen et al. into the combined image processing method of Hyuga and Tao in order to avoid a possible washed-out effect (Shen, Para. 0018).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2017/0264831 A1) in view of "Adaptive and integrated neighborhood-dependent approach for non-linear enhancement of color images" by Tao and further in view of Shen et al. (US 2016/0267631 A1) and Lee et al. (US 2014/0153820 A1) .
Regarding claim 14, Hyuga teaches, the image processing method of claim 13 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 13 above for more details),
 wherein the obtaining comprises estimating the first illuminance component of the image by passing the offset-compensated image separately through a cross bilateral filter (CBF) based first local filter and a just noticeable difference (JND) based second local filter.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 and thus claims 13 and 14 depend: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of 
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Pg. 13, Col. 2: the image enhancement algorithm is composed of two separate processes: the adaptive luminance enhancement (dynamic range compression) and the adaptive contrast enhancement; Abstract: adaptive luminance enhancement is a global intensity transformation based on a specifically designed non-linear transfer function, which is self-tuned by the histogram statistics of the input image. This process largely increases the luminance of darker pixels and compresses the dynamic range of the image at the same time. 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitation in claim 13 from which claim 14 depends: obtaining the first illuminance component of the image from an offset-compensated image.
However, Shen et al. teaches, obtaining the first illuminance component of the image from an offset-compensated image (Para. 0014: the pixel value may be the gray scale value of three primary colors RGB, the grayscale value of color difference signals YCbCr, the brightness value (e.g., the luma Y), etc.; Fig. 4B: PDF after shifting an offset pixel; Para. 0014: the cumulative distribution functions (CDF) of the input image signals may be obtained by converting cumulative PDFs into monotonic increasing functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function as taught by Shen et al. into the combined image processing method of Hyuga and Tao in order to avoid a possible washed-out effect (Shen, Para. 0018).

However, Lee et al. teaches, wherein the obtaining comprises estimating the first illuminance component of the image by passing the offset-compensated image separately through a cross bilateral filter (CBF) based first local filter and a just noticeable difference (JND) based second local filter (Para. 0019: estimate illuminance of the input image by combining the first blurred image and the second blurred image according to characteristics of the input image; Para. 0049: filtering unit 100; Para. 0049: an unwanted value such as a much higher or lower value than other information in the input HDR image or noise may end up being obtained as the maximum value. Therefore, a stability of algorithms may be ensured by limiting the first and second maximum values to be smaller by a predetermined ratio than the maximum value of the input HDR image; Note: CBF and JND are noise reducing smoothing filters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include filtering the image as taught by Lee et al. into the combined image processing method of Hyuga, Tao and Shen et al. in order to reduce unwanted noise (Lee et al., Para. 0049).
Regarding claim 15, Hyuga teaches, the image processing method of claim 14 (see claim 14 above), 
wherein the obtaining comprises: generating a global blur image corresponding to the image by passing the offset- compensated image through the CBF based first local filter; 
generating a local blur image corresponding to an edge region of the image by passing the offset-compensated image through the JND based second local filter; 
and obtaining the first illuminance component by blending the global blur image and the local blur image based on a weight.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 and thus claims 13-15 depend: calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image; and outputting a dark region-enhanced image.
However, Tao teaches, calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image (Pg. 3, Col. 2: intensity images are treated by an enhancement process to elevate the intensity values of low-intensity (dark) pixels using a specifically designed nonlinear transfer function; Pg. 4, Col. 1: it can be seen that this transformation largely increases the luminance of darker pixels (regions) while brighter pixels (regions) are less enhanced; Note: the pixel values are changed which consists of calculating an increment of the pixels);
 enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the 
and outputting a dark region-enhanced image (As seen in Fig. 5d, the dark regions of the image are enhanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Tao into the image processing method of Hyuga in order to improve the visual quality of digital images (Tao, Pg. 1, Col. 2).
The combination of Hyuga and Tao does not expressly disclose the following limitation in claim 13 from which claim 14 and thus claim 15 depends: obtaining the first illuminance component of the image from an offset-compensated image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function as taught by Shen et al. into the combined image processing method of Hyuga and Tao in order to avoid a possible washed-out effect (Shen, Para. 0018).
The combination of Hyuga, Tao and Shen et al. does not expressly disclose the following limitations underlined above: wherein the obtaining comprises: generating a global blur image corresponding to the image by passing the offset- compensated image through the CBF based first local filter; generating a local blur image corresponding to an edge region of the image by passing the offset-compensated image through the JND based second local filter; and obtaining the first illuminance component by blending the global blur image and the local blur image based on a weight.
However, Lee et al. teaches, generating a global blur image corresponding to the image by passing the offset- compensated image through the CBF based first local filter (Para. 0012: generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0049: filtering unit 100; Para. 0049: an unwanted value such as a much higher or lower value than other information in the input HDR 
generating a local blur image corresponding to an edge region of the image by passing the offset-compensated image through the JND based second local filter (Para. 0012: generating the first blurred image; Para. 0057: the image of FIG. 5A, a left side of the image is very bright due to light outside the window, but a right side of the image is very dark due to little light enters. In FIG. 5B, a boundary between the dark region and the bright region is smoothly displayed, but the severe difference in brightness may result in a halo artifact. However, in the case of the image of FIG. 5C, it is seen that the brightness of illuminance of the image is made uniform when the reverse S type curve is applied to the input HDR image which is processed at the illuminance calculation unit 230. FIG. 5D shows a final output image when the input HDR image passes through the combination unit 500 as shown in FIG. 1; Para. 0049: filtering unit 100; Para. 0049: an unwanted value such as a much higher or lower value than other information in the input HDR image or noise may end up being obtained as the maximum value. Note: CBF and JND are noise reducing smoothing filters); 
and obtaining the first illuminance component by blending the global blur image and the local blur image based on a weight (Para. 0012: combining the weighted first blurred image and the weighted second blurred image; and calculating the estimated illuminance from the combined image; Fig. 3) .
Therefore, it would have been obvious to one of ordinary skill in the art before the .
Response to Arguments
Applicant’s response to the last Office Action, filed on 4/5/2021, has been entered and made of record.
Claims 1-24 are pending. Claims 21-24 are withdrawn from consideration.
Applicant's arguments filed on 7/2/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to independent claims 1 and 17 have changed the scope of the claims originally filed. The amended limitations are as follows: “calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image.” Incorporation of part of claim 6 (i.e. calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; and enhancing the dark region by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image) into independent claims 1 and 17 also require the addition of the limitations from its dependency (i.e. claim 5).  Enhancing the dark region is based on over curve, which is not present in the independent claims, and comprises calculating an increment of each of pixel values of a dark region-enriched image 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2007/0286523 A1) teaches an image processing method and apparatus for contrast enhancement. Omori et al. (US 2014/0146198 A1) teaches an image processing device that acquires from an input image a high-quality image that is free from halos and features high contrast from a dark image portion to a light image portion of the image (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664